DETAILED ACTION

Claims status
In response to the application/amendment filed on 02/02/2021, claim 1 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 02/02/2021 have been reviewed and accepted.


Allowable Subject Matter
After conducting a complete search and consideration, claim 1 are found to be allowable. Claim 1 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A system for providing multi-services communications, the system comprising: a communication network; 
a Hybrid Fiber-Wireless (HFW) network having policy management capabilities coupled to the communication network; 
at least one processor connected to the HFW network; and 
at least one database connected to the at least one processor and the HFW network and for storing user-defined sets of rules and instructions to cause the at least one processor to: 
receive the user-defined sets of rules and instructions from a plurality of end users via a plurality of end user devices, 
configure a virtual network for each end user within the communication network using the policy management capabilities based on the user-defined sets of rules and instructions provided by each end user, wherein the user-defined sets of rules and instructions define provisioning and delivery of resources and services provided by the communication network to the end user; 
receive the user-defined sets of rules and instructions for a single end-user device to consist of at least one of a plurality of RF Radio channel and a plurality Virtual Radio Segments to form a single high-speed virtual information channel, a single high-speed virtual communication channel or a combination thereof; 
receive the user-defined sets of rules and instructions for at least one of a frequency hopping timed sequence and a channel hopping timed sequence for a single end-user device within an embedded security token for enhanced communications channel security; 
configure the virtual network, such that, each endpoint device utilizes multiple RF Radio channels or multiple Virtual Radio Channels to form a Radio Channel Group for the single high-speed virtual information channel, the single high-speed virtual communication channel or the combination thereof connection to a single end-point device; and activate the at least one of the frequency hopping timed sequence and the channel hopping timed sequence for the single end-user device within the virtual network for each end user within the communication network using the policy management capabilities based on the user-defined sets of rules and instructions provided for each end user, wherein the user- defined sets of rules and instructions define provisioning and delivery of resources and services to implement the at least one of the frequency hopping and the channel hopping to provide each end user a predetermined virtual information channel, a predetermined communications channel or a combination of the predetermined virtual information channel and the predetermined communications channel security level by the communication network.” in combination with other claim limitations as specified in claim 1.
With respect to claim 1, the closest prior art Litichever et al. (US 20190385057 A1) teaches the method of configuring virtual network within the network using network protocols and topologies. Litichever further teaches communicating spread spectrum technologies using frequency Hopping and receiving instructions via RF channel to form virtual high-speed channel.
However, neither Litichever nor any other found prior art(s) teaches configure the virtual network, such that, each endpoint device utilizes multiple RF Radio channels or multiple Virtual Radio Channels to form a Radio Channel Group for the single high-speed virtual information channel, the single high-speed virtual communication channel or the combination thereof connection to a single end-point device; and activate the at least one of the frequency hopping timed sequence and the channel hopping timed sequence for the single end-user device within the virtual network for each end user within the communication network using the policy management capabilities based on the user-defined sets of rules and instructions provided for each end user, wherein the user- defined sets of rules and instructions define provisioning and delivery of resources and services to implement the at least one of the frequency hopping and the channel hopping to provide each end user a predetermined virtual information channel, a predetermined communications channel or a combination of the predetermined virtual information channel and the predetermined communications channel security level by the communication network.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claim 1 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416